Citation Nr: 1115593	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  07-31 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic sleep disorder, to include insomnia and obstructive sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel






INTRODUCTION

The Veteran served on active duty from August 1975 to August 1997.

This matter is on appeal before the Board of Veterans' Appeals (Board) from a December 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Thus, although the Veteran claimed service connection for sleep apnea, the issue encompasses service connection for a chronic sleep disorder, to include sleep apnea and insomnia.

On the Veteran's October 2007 substantive appeal, he indicated that he wished to present testimony before a Veterans Law Judge at a Board videoconference hearing.  However, the Veteran failed to report to his scheduled July 2009 hearing.  His hearing request, therefore, is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2010).  


FINDINGS OF FACT

1.  Primary insomnia had its onset during the Veteran's active military service.

2.  A chronic sleep disorder (other than primary insomnia), to include obstructive sleep apnea, was not shown in service and is unrelated to service. 


CONCLUSIONS OF LAW

1.  Primary insomnia was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2010).

2.  A chronic sleep disorder, to include sleep apnea, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in September 2006 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The RO also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A.. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained service treatment records, VA treatment records, and private treatment records.  Further, the Veteran submitted additional treatment records and written statements in support of his claim.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.


Next, a specific VA medical opinion pertinent to the issue on appeal was obtained in November 2008.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is more than adequate, as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file.  It considers all of the pertinent evidence of record and the statements of the appellant, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  

In light of the foregoing, the Board finds that no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, service treatment records reflect no complaints of, treatment for, or a diagnosis related to sleep apnea.  However, the Board concedes that the Veteran was treated several times in service for insomnia and sleep disturbance.  For instance, in March 1989, it was noted that the Veteran suffered from insomnia for six months and was prescribed Restoril.  Similarly, a December 1989 treatment note indicated that the Veteran did not sleep well at night.  A June 1992 treatment note indicated that he suffered from a sleep disorder, while a July 1992 note diagnosed his "severe sleep disorder" as insomnia.  Although the Veteran indicated on his March 1995 and March 1997 Reports of Medical History that he suffered from frequent trouble sleeping, the corresponding Reports of Medical Examination did not mention a sleep disorder.  Most significantly, however, a diagnosis of sleep apnea was never rendered in service despite the Veteran's frequent complaints of sleep disturbance.  Further, while he was clearly prescribed medications to aide his sleep, the service treatment records were devoid of any findings that related the Veteran's insomnia to an underlying disability.    

Turning to the question of continuity of symptomatology, the Board finds it prudent to examine the Veteran's claim from two separate perspectives.  First, with regard to the Veteran's complaints of sleep problems and/or insomnia, the record shows that the Veteran presents a history of insomnia since service discharge.  While no reference was made to his sleep problems or insomnia when he filed his claim for service connection for multiple disabilities in 1991, attention is also given to a February 2001 VA consultation for headaches wherein the Veteran provided a history of sleep problems since 1989.  The history reported to the examiner greatly supports the Veteran's current claim of suffering from a chronic sleep disorder and/or insomnia since service.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to clinicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  A sleep disorder (insomnia) since service is therefore shown.

However, with regard to his complaint of sleep apnea, post-service evidence does not reflect sleep apnea symptomatology for many years after service discharge.  Specifically, the Veteran underwent a polysomnogram in August 2006, at which time he was diagnosed with obstructive sleep apnea.  This is the first recorded symptomatology related to a sleep apnea, coming approximately 9 years after discharge.  Therefore, the competent evidence does not reflect continuity of symptomatology of sleep apnea.  

In addition to the absence of documented post-service symptomatology related to sleep apnea for many years, the evidence includes the Veteran's statements asserting continuity of symptoms.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.   As noted, he has presented competent and credible evidence of experiencing insomnia since active service.  However, to the extent that he claims continuity of symptomatology of sleep apnea since service, which he does not necessarily claim, the Board does not find him to be competent or credible.  

First, the Veteran is simply not competent to provide testimony regarding the diagnosis or etiology of his sleep apnea.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  The Board clearly recognizes the fact that he is competent to provide a history sleep problems/disturbances since service.  However, because sleep apnea is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  The diagnosis of the Veteran's sleep apnea resulted only after he underwent a sleep study.  Therefore, the Veteran's unsubstantiated statements regarding the claimed onset or etiology of his sleep apnea are found to lack competency.

Next, even if he were found to be competent to provide a diagnosis of sleep apnea or the symptoms connected therewith, the Veteran is not found to be a credible historian.  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).
 
Here, the Board emphasizes the multi-year gap between discharge from active duty service in 1997 and initial reported symptoms related to sleep apnea in approximately 2006, a 9-year gap.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  The Board also finds that the Veteran's reported history of continued sleep apnea since active service is inconsistent with the other evidence of record.  Indeed, while he intimates that his disorder began in service, sleep apnea was not complained of by the Veteran or diagnosed by his treating physicians at any time during service.  Further, while the Veteran sought treatment for a myriad of medical complaints since discharge from service, including sinusitis, back pain, headaches, bilateral ankle disorders, bilateral knee disorders, costochondritis, right hip disorder, cervical pain, and hemorrhoids, he never reported complaints related to sleep apnea until 2006.  Moreover, the Veteran filed claims for the above disorders in January 1998, shortly after service, but made no mention of any sleep apnea.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim)

The Board has weighed the Veteran's statements as to continuity of symptomatology of sleep apnea and finds his current recollections and statements made in connection with a claim for benefits to be of lesser probative value.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Continuity of sleep apnea has not here been established, either through the competent evidence or through his statements.  However, as discussed, the Board finds competent and credible evidence is of record with regard to the Veteran's problem with insomnia.  

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  With regard to his insomnia, the Board finds that the evidence of record supports the award of service connection for primary insomnia.  First, as discussed, service treatment records document the Veteran's complaints, treatment, and diagnosis of insomnia.  Post-service treatment records also document the treatment of a chronic sleep disorder, which has been diagnosed as insomnia.  Finally, following a review of the claims file, which reference and discuss his in-service and post-service history of insomnia, the November 2008 VA examination diagnosed the Veteran as having primary and secondary insomnia.  Primary Insomnia is a diagnosed psychiatric disability under the category of Sleep Disorders.  See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, (DSM-IV), of the American Psychiatric Association.  The Board recognizes that the examiner also indicated that the etiology of the Veteran's primary insomnia was "unclear."  However, in reviewing the record in its totality, and resolving all doubt in his favor, the board finds that the Veteran's primary insomnia had its onset during his active service. 

However, as to the claim for service connection for sleep apnea, the Board finds that the weight of the competent evidence does not attribute the Veteran's sleep apnea to active duty, despite his contentions to the contrary.    To that end, the Board places significant probative value on the November 2008 VA examination undertaken specifically to address the etiology of the Veteran's sleep apnea.  At that time, the Veteran indicated that he was diagnosed with sleep apnea in 2006 and placed on a continuous positive airway pressure (CPAP) machine.  After a thorough review of the Veteran's treatment records and a physical examination, the examiner opined that his currently-diagnosed sleep apnea was not caused by, related to, or aggravated by the insomnia diagnosed and treated during military service.  The examiner emphasized that the Veteran was treated for primary and secondary insomnia while in military service, but that a diagnosis of sleep apnea was not made until 9 years after military service.  The examiner indicated that there is no medical nexus for a causal relationship between primary or secondary insomnia and obstructive sleep apnea, and that obstructive sleep apnea does not present as primary or secondary insomnia.  

The Board has also considered the Veteran's statements asserting a nexus between his sleep apnea and active duty service.  

While the Board reiterates that the Veteran is competent to report symptoms as they come to him through his senses, obstructive sleep apnea is not the type of disorder that a lay person can provide competent evidence on questions of etiology or diagnosis.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.  See Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for sleep apnea and there is no doubt to be otherwise resolved.  This portion of the  appeal is denied.  However, as indicated, the Board finds that service connection for primary insomnia is warranted.




ORDER

Entitlement to service connection for primary insomnia is granted.

Entitlement to a chronic sleep disorder (other than primary insomnia), to include sleep apnea, is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


